Name: Commission Regulation (EEC) No 2471/91 of 12 August 1991 on a derogation for the 1990/91 marketing year to Regulation (EEC) No 441/88 concerning compulsory distillation operations in a region of the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 8 . 91 Official Journal of the European Communities No L 227/21 COMMISSION REGULATION (EEC) No 2471/91 of 12 August 1991 on a derogation for the 1990/91 marketing year to Regulation (EEC) No 441 /88 concerning compulsory distillation operations in a region of the Community Whereas the measures provided for in this Regulation" are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 39 thereof, Whereas the distillation provided for in Article 39 of Regulation (EEC) No 822/87 is compulsory ; whereas the large number of commitments in Region 6 for the 1990/91 marketing year makes it impossible to realize distillation within the legal deadline in the case of distil ­ leries for groups of cooperatives whose members are under contract to have their wine distilled there ; whereas therefore, in order to permit the total compulsory distilla ­ tion obligations to be realized, it is necessary to provide for an extension to the deadline for wine distillation laid down in Commission Regulation (EEC) No 441 /88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Regulation (EEC) No 822/87 (3), as last amended by Regu ­ lation (EEC) No 2070/91 (4) ; Article 1 By way of derogation from Article 12 (5) of Regulation (EEC) No 441 /88 , distillation operations pursuant to Article 39 of Regulation (EEC) No 822/87 in production Region 6 as referred to in Article 4 (2) of the former Regulation , may, in the case of cooperative distilleries of the second degree, take place up to 22 September 1991 . Article 2 This Regulation shall enter into force on 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 2 . (2) OJ No L 163, 26 . 6. 1991 , p. 6 . 0 OJ No L 45, 18 . 2. 1988, p. 15 . (4) OJ No L 191 , 16 . 7 . 1991 , p. 25.